OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The merits of the application have been reviewed in light of Applicant’s remarks and amendments filed on April 18, 2022. Applicant’s amendments overcome the previous objections to the specification, however another objection to the specification is given forth below. Applicant's arguments are not persuasive regarding the rejections under 35 USC 102(a)(1). Therefore, the rejection under 35 USC 102(a)(1) has not been overcome and is set forth again and made final. THIS ACTION IS FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Objection to the Specification
Since there are no broken lines shown in the drawings, the following broken line statement must be removed:
[The broken lines are directed to environment and are for illustrative purposes only; the broken lines form no part of the claimed design.]

Claim Rejection
35 USC 102(a)(1)
The claim is finally rejected under 35 USC 102(a)(1) as anticipated by U.S. Patent No. 4,252,244 of Christian et al, because the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    176
    428
    media_image1.png
    Greyscale

The appearance of the cap in U.S. Patent No. 4,252,244 is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001 ) citing Gorham Co. v. White, 81 U.S. 511,528 (1871 ).

The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.

Applicant argues that the Examiner has not taken the recent decision of In re SurgiSil, L.L.P. et al into account which establishes that prior art used in a prior art rejection must be from the same art area.

These arguments are not found persuasive for the following reasons:

A word on analogousness from In re Glavas, 109 USPQ 50 (CCPA 1956):
It is true that the use to which an article is to be put has no bearing on its patentability as a design and that if the prior art discloses any article of substantially the same appearance as that of an applicant, it is immaterial what the use of such article is.  In re Sadacca, 19 C.C.P.A. (Patents) 1123, 56 F.2d 1085, 13 USPQ 46; In re Campbell, 26 C.C.P.A. (Patents) 1334, 104 F.2d 394, 42 USPQ 12. Accordingly, so far as anticipation by a single prior art disclosure is concerned, there can be no question as to nonanalogous art in design cases.
Therefore, prior art in a rejection under 35 USC 102(a)(1) does not have to be analogous. Both designs are thin shallow dome shapes.
Conclusion
In summary, the claim stands rejected under 35 USC 102(a)(1).
                                                               
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication should be directed to Katie Stofko whose telephone number is 571-272-7956. The Examiner can normally be reached on Monday-Thursday from 9:00 a.m. to 6:30 p.m. The Examiner can also be reached on alternate Fridays. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, George Bugg can be reached on 571-272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/KATIE JANE STOFKO/Examiner, Art Unit 2911                                                                                                                                                                                                        Date: August 8, 2022